         Case 1:20-cr-00016-LEK Document 9 Filed 01/31/20 Page 1 of 1                                 PageID #: 21

                                                  OR U!Ts! A
AO 455(Rev. 01/09) Waiver of an Indictment
                                                                                                    Fll FniNTH£=

                                     United States District CouffDISTRICT OF HAWAII
                                                          for the

                                                     District of Hawaii                            JAN 3 1 2020
                                                                                         at 3 o'clock and^^in.'
                                                                                         .h?            ./hV  /
                                                                                                                m     M
                 United States of America                                                      SUE BEITIA,CLERK"
                                V.                                  Case No. 20-00016 LEK
                     HENRY MALI NAY


                            Defendant


                                             WAIVER OF AN INDICTMENT


        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

         After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.




Date:             'zo
                                                                                       Defendant's signatucsf




                                                                                 Signature ofdefendant's attorney


                                                                                     MICHAEL PARRISH
                                                                                Printed name ofdefendant's attorney




                                                                                         Judge's signkture

                                                                          LESLIE E. KOBAYASHl. U.S. District Judge
                                                                                  Judge's printed name and title
